DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-5, 7-15 and 17-20 are pending. 
The Examiner notes that claims 6 and 16 are cancelled. 

Response to Arguments
Applicant's arguments filed 7/20/2022, with respect to the 35 USC § 102 of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “a display adapted to continuously display the processed second digital data stream in the first operation mode, and to display a result of the processed first digital data stream in the second operation mode”, however, punctuation is missing at the end of the limitation. For examination purposes, a comma will be placed after the limitation, in the manner of the similarly worded limitation in claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Easton et al (Patent No US 5,371,842, hereafter “Easton”) in view of Pickard (PGPub No US 2002/0147554, hereafter “Pickard”).
Regarding claims 1 and 11, Pickard discloses: 
a data acquisition device adapted to receive a measurement signal and to provide a first digital data stream (Easton – col. 7, lines 45-60, “a first sampled data stream which is produced by a first data sampling means of a data acquisition system”; col. 2, lines 60-70, teaches receiving continuous analog voltage signals [receive a measurement signal] and digitizing the voltage signals to generate a representative stream of sequential sample point values [first digital data stream]), wherein the first digital data stream is generated based on the received measurement signal sampled at a first sample rate (Easton – col. 7, lines 45-60, “a first sampled data stream which is produced by a first data sampling means of a data acquisition system”, wherein the sampling rate used is inherently the first sampling rate; col. 2, lines 60-70, teaches receiving continuous analog voltage signals [receive a measurement signal] and digitizing the voltage signals to generate a representative stream of sequential sample point values [first digital data stream]); 
a first memory adapted to store data of the first digital data stream (Easton – fig. 1, item 32; fig. 3A, item 204; col. 2, line 60 – col. 3, line 5, teaches receiving continuous analog voltage signals, digitizing the voltage signals [first digital data stream] to generate a representative stream of sequential sample point values, and passing the digitized signals to storage); 
a decimator adapted to receive the first digital data stream and to generate a second digital data stream sampled at a second sample rate based on the received first digital data stream (Easton – col. 7, lines 45-60, where the first stream “again sampled” at a “rate less than the first sampled data stream [second sample rate]” is the equivalent functionally of the claimed “decimator”) and 
a signal processor adapted to perform real-time processing of the second digital data stream in a first operation mode of the device (Easton – col. 7, lines 45-60, teaches the second sampled data stream [second digital data stream] is preferably coupled at the very time of its production [real-time processing] to a display means to output its waveshape [first operation mode]; col. 8, lines 25-65, teaches using a CPU to perform various data processing to the second stream related to the display of the stream [first operation mode]), and to perform an off-line processing of the data of the first digital data stream stored in the first memory in a second operation mode of the device (Easton – col. 25, lines 34-45, teaches provides the capability of review/replay [second operation mode] of previously stored digital data [first digital data stream]; col. 4, lines 1-15, teaches storing high frequency waveshapes [first digital data stream] for later review by suitable analysis means [off-line processing]),
a display adapted to continuously display the processed second digital data stream in the first operation mode (Easton – col. 7, lines 10-20, teaches “The real-time display of incoming data should appear relatively continuous”, wherein the real-time displayed data is the “second digital data steam” in the “first operation mode” as detailed above; col. 7, lines 45-60, teaches the second sampled data stream [second digital data stream] is preferably coupled at the very time of the waveshape production to a display means [first operation mode]), and to display a result of the processed first digital data stream in the second operation mode (Easton – col. 25, lines 34-45, teaches provides the capability of review/replay [second operation mode] of previously stored digital data [first digital data stream], wherein “replay” requires a display),
the real-time processing of the second digital data stream comprises at least one of processing the second digital data stream for displaying a signal curve in real-time (Easton – col. 7, lines 45-60, teaches the second sampled data stream [second digital data stream] is preferably coupled at the very time of its [real-time processing] to a display means to output its waveshape [curve]).
Easton does not explicitly disclose the data acquisition device is an oscilloscope.
Pickard teaches the data acquisition device is an oscilloscope (Pickard – p [0047]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to run the software data acquisition system taught by Easton on the oscilloscope of Pickard for the expected benefit of an oscilloscope provides a low-cost platform that includes all of the required [eg, claimed] hardware, avoiding the need for specialized hardware (Easton –  col. 7, lines 30-35); further Easton’s software allows the oscilloscope to overcome display rate limitations which previously prevented real-time display of the incoming signal samples (Easton – col. 3, lines 30-40), while allowing for continuous sampling and storing of incoming data at rates as high as the maximum rate of digitization of the A/D converter system (Easton – col. 3, lines 10-25); in other words, allowing users to view the waveshapes of incoming signals, even those having relatively high frequency, and to simultaneously record the waveshapes permanently for later review by suitable analysis means utilizing low-cost computers (Easton – col. 4, lines 1-15).
Regarding claims 2 and 12, the combined art of Easton and Pickard makes obvious all of the limitations on which this claim depends, further, Pickard discloses a resolution of the first digital data stream is higher than a resolution of the second digital data stream (Pickard – p [0068], teaches data being stored [first digital data stream] can be stored at a high sample rate; p [0127]-[0128], teaches all data samples [full resolution] in the input stream are stored into the bit map when it operates in XY continuous mode; an analog video output signal [second digital data stream] that operates at sample rates that are slow enough to allow input samples to be written continuously while simultaneously generating a raster scan output of the memory to create the video therefrom, sufficiently low sample rate for the human eye to obtain usable information from the display [lower resolution]).
Regarding claims 3 and 13, the combined art of Easton and Pickard makes obvious all of the limitations on which this claim depends, further, Pickard discloses a second memory adapted to store the data of the second digital data stream (Pickard – p [0031], teaches saving multiple waveforms in multiple memories from a single input data stream).
Regarding claims 4 and 14, the combined art of Easton and Pickard makes obvious all of the limitations on which this claim depends, further, Pickard discloses an analogue to digital converter adapted to receive an analogue measurement signal and to digitize the received analogue measurement signal at a predetermined sample rate (Pickard – p [0031], teaches SDO will operate at a sample rate of 2 GS/s for one channel, and 1 GS/s for two channels), the predetermined sample rate being equal or higher than the first sample rate (Pickard – p [0034], teaches interleaving multiple A/D converters to increase the real time sample rate).
Regarding claims 5 and 15, the combined art of Easton and Pickard makes obvious all of the limitations on which this claim depends, further, Pickard discloses a further decimator adapted to adapt the sample rate of the digitized measurement signal to the first sample rate (Pickard – p [0083]-[0084], teaches the SDO architecture supports the concept of interleaving data streams to obtain higher sample rates than a single A/D converter can provide; where sample clocks on the A/D board are skewed [adapted] to perform interleaving).
Regarding claims 7 and 17, the combined art of Easton and Pickard makes obvious all of the limitations on which this claim depends, further, Pickard discloses the first operation mode is a rolling mode or a scan mode (Pickard – p [0128]), and wherein the second operation mode is a stop mode or a holding mode of the oscilloscope (Pickard – p [0067]). 
Regarding claims 8 and 18, the combined art of Easton and Pickard makes obvious all of the limitations on which this claim depends, further, Pickard discloses the signal processor is adapted to compute at least one characteristic parameter of the signal based on the first digital data stream (Pickard – p [0048], teaches density control which requires measuring characteristics of the signal). 
Regarding claims 9 and 19, the combined art of Easton and Pickard makes obvious all of the limitations on which this claim depends, further, Pickard discloses a switch [1020] comprising a first input port adapted to receive the first digital data stream, a second input port adapted to receive the second digital data stream and an output port connected to the signal processor, wherein the switch is adapted to forward either the first digital data stream or the second digital data stream to the signal processor (Pickard – fig. 10, item 1020, shows claimed configuration).
Regarding claims 10 and 20, the combined art of Easton and Pickard makes obvious all of the limitations on which this claim depends, further, Pickard discloses the signal processor comprises a first processing means [230] coupled to the first memory [1030] and adapted to process the first digital data stream, and the signal processor comprises a second processing means [240] coupled with the decimator [1020] and adapted to process the second digital data stream. (Pickard – fig. 2, items 230, 240).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LISA E PETERS/Primary Examiner, Art Unit 2862